Vanderburgh, J.
This action is brought for a reformation of á contract for the exchange of real estate, and for a specific performance of the contract. Such relief may be had in one and the samo action.
But if this were not so, and the plaintiff were entitled to have any part of the relief sought, judgment should not have been ordered for the defendant.
The question of the sufficiency of the complaint turns upon that of the certainty or definiteness of the description of premises not sought to be corrected. The plaintiff alleges that the defendant *107was to convey to him certain property, and in consideration thereof the plaintiff agreed to convey to the defendant, among other parcels, certain property described as buildings designated by street numbers, with leasehold premises in the city of Minneapolis.
If the court is to indulge in any presumption on the subject, before proof offered, we think it would be that the property described is capable of identification.
Parol evidence is always admissible to identify lands described in a deed or contract.
The subject-matter must appear from the memorandum, and the land must be so described that it may be identified, but its identification and location may be by parol evidence. Tice v. Freeman, 30 Minn. 391, (15 N. W. Rep. 674.) Parol evidence cannot be used to supply any gap or omission in the terms of the written contract. ' It may be resorted to, however, to explain the position of the parties, and of the subject-matter and other surrounding circumstances, so that the court may be put in the situation of the parties. Pom. Cont. § 161.
The contract is evidently very carelessly drawn, but neither that nor the complaint is apparently so defective as to warrant the conclusion that the property may not readily be identified.
We think the action should have proceeded to trial on the merits.
Judgment reversed.
(Opinion published 53 N. W. Rep. 1080.)